Citation Nr: 1450670	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from November 1974 to November 1976 and from April 1980 to March 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge who is no longer employed at the Board.  The Veteran was offered another hearing with a Veterans Law Judge (VLJ) and given 30 days to respond, but since no response was received his right to another hearing is deemed waived.  A copy of the transcript is of record. 

In March 2011, September 2012, and May 2013, the Board remanded the claims for additional development and adjudicative action.  In January 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice and to afford the Veteran a VA medical examination.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran's heart disorder.  

2.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran's hypertensive vascular disease.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

§ 1151 Claims

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a heart condition and hypertensive vascular disease.  

The Veteran asserts that his complaints of chest pain were ignored by VA and that the VA failed to diagnose and treat his heart conditions, which led to two heart attacks and heart surgery in August 2007.  

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013), as amended in 1996, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2014).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The medical evidence of record is extensive, but in pertinent part, the record reflects that in August 2004, the Veteran was diagnosed with hypertension by VA and was prescribed Lisinopril.  VA outpatient treatment records reflect chronic complaints of chest pain and a reported history of past myocardial infarctions in 1995 and 1997, but a 2003 stress test was negative.  In September 2006, the Veteran again complained of chest pain to his VA primary care provider.  EKG and chest x-rays were negative, but the Veteran's treatment provider referred him for a stress test, which was never completed.  

In August 2007, the Veteran was admitted to Hillcrest Baptist Medical Center with complaints of chest pain.  He was found to have suffered a myocardial infarction and subsequently underwent a four vessel coronary artery bypass graft.  

The Veteran was afforded a VA examination in June 2011, but the medical opinion, even read as a whole, is confusing and unsupported by any rationale such that the Board cannot discern the examiner's reasoning.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a medical opinion that does not "explicitly lay out the examiner's journey" from facts to conclusion is not inadequate so long as the Court can discern the examiner's reasoning); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  Thus, the Veteran's claims file was sent for an independent medical opinion, which was rendered in August 2012.  The independent medical examiner opined that the Veteran received appropriate care and follow-up for his complaints of atypical chest pain in 2006 at the Temple, Texas VA Medical Center (VAMC).  The independent medical examiner stated that the Veteran's myocardial infarction represented a natural progression of his atherosclerotic vessel disease, which was not substantially adversely altered by the Veteran's inconsistent compliance with medical management, with the possible exception of his 35 pack year history of smoking.  The independent medical examiner stated that, "The Veteran's 35 pack year history of smoking, a major risk factor for heart attack and stroke, has more to do with the progression of his coronary artery disease than any other single factor."  

It was then opined that it was less likely than not that the Veteran's heart condition was an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault by VA or by an event not reasonably foreseeable.  In the rationale, it was stated that when the Veteran presented at the Temple VAMC with atypical chest pain he received an appropriate evaluation, including protocol to rule out myocardial infraction.  He was recommended for follow-up with his primary care physician and was scheduled to receive a nuclear stress to complete the evaluation.  The independent medical examiner then stated "That the checklist was completed dated 9/1/2006, but no result for this study is found.  Had he had the study, it is possible evidence of ischemia would have been found that was not evident on EKG."  However, in an April 2013 addendum, the independent examiner clarified that "if the stress did not exceed the requirements of the myocardium, [the stress test] would have been negative, just as the Veteran's previous stress test was on 3/11/2003."

In the April 2013 addendum, the independent examiner again opined that VA was not negligent in treating the Veteran's heart condition.  He explained

The VA primary care physician, Srikanth Bandela, MD, who stated that the Veteran had agreed to the test, and completed the checklist, does not provide an explanation for why there are no results for the test, and does not ask the Veteran about the nuclear stress test at his next visit on 2/16/2007, as it turns out, an acute care visit with flu like symptoms.  The reason the nuclear stress test was ordered was chest pain, remote history of MI per patient.  In the primary care visit history from 9/1/2006 the chief complaint was recent chest pain, and Dr. Bandela noted that [the Veteran] had left Urgent Care against medical advice when he had had chest pain.   There are no results for the test in the claims file or the VA electronic medical record, so the evidence would support that the test was not completed.  Even if the Veteran did not follow through on his agreement to have the nuclear stress test, Dr. Bandela should have followed-up on this important diagnostic study.  There is no record of any attempts to contact the Veteran.  However, there are also no calls from the Veteran back to the VA asking when he is going to get the nuclear stress test, by this Veteran who left Urgent Care against medical advice during evaluation for chest pain and would not consider stopping smoking.  It was a missed opportunity, but a shared one.

In the April 2013 addendum opinion, the physician was also requested to provide a medical opinion regarding the 38 U.S.C.A. § 1151 claim for hypertensive vascular disease.  However, he failed to provide the requested opinion because a hypertension disability benefits questionnaire (DBQ) had not been completed for the Veteran.  The examiner stated that it was impossible to adequately evaluate the Veteran's history, physical examination and medical management for his hypertension, as well as the progression of the disease.  

In May 2013, the Board remanded the case to schedule the Veteran for a VA heart examination and DBQ, to assess the nature and severity of his hypertension and to obtain a medical opinion on VA's role in diagnosing and treating the Veteran's hypertensive vascular disease.  The examination was conducted in August 2013 and the examiner provided clinical findings, medical definitions of hypertension, and conclusory opinions.  But the examiner did not provide sufficient rationale for the opinions given.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statements that lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves Rodriguez, 22 Vet. App. at 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In February 2014, a VA examiner concluded that it is less likely than not that VA failed to properly diagnose and treat the Veteran's hypertensive vascular disease.  The examiner noted that although the Veteran had elevated blood pressure prior to his initial diagnosis by VA in August 2004, he did not meet the criteria for hypertension as defined by the Joint National Committee and non-pharmacological measures are the treatment of choice in those circumstances.  Once the Veteran met the criteria for hypertension in 2004, medication was prescribed and his medications have been adjusted over time as needed.  The examiner explained that optimal control of a patient's blood pressure can be "elusive", with many factors, including the patient's compliance, affecting the outcome.  He noted that the Veteran used caffeine, gained weight, and reported emotional lability in the years following his hypertension diagnosis, all of which could negatively impact his blood pressure.  The examiner concluded "that the Veteran's treatment accorded by the Veteran VA for hypertensive vascular disease fell within the range of usual medically acceptable care for this problem at the time period in question."

Based on a careful review of all the above evidence, the Board finds that entitlement to compensation under 38 C.F.R. § 1151 for either a heart condition or hypertensive vascular disease is not warranted.  

Regarding the Veteran's heart condition, it was the opinion of the independent medical examiner that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating the Veteran's heart condition and that the Veteran's myocardial infarction was a natural progression of the Veteran's heart disease, which the examiner felt was likely related to the Veteran's lengthy history of smoking.  The examiner opined that the Veteran's VA primary care provider should have followed up with the Veteran to make sure that he completed the stress test ordered in September 2006, but also noted that the Veteran had a history of non-compliance with medical recommendations, including (1) leaving an urgent care facility against medical advice before being evaluated for chest pains and (2) not considering stopping smoking.   The examiner characterized the failure to perform a stress test in 2006 as a missed opportunity by both VA and the Veteran.  The examiner also noted that while the stress test could have indicated an underlying heart problem, there were no guarantees that any pathology would be detected by the test, and the Veteran had a normal stress test in 2003.

Regarding the Veteran's hypertensive vascular disease, the February 2014 examiner found that VA provided acceptable treatment for this disability.  The examiner found that the Veteran was diagnosed with hypertension and prescribed medication to treat his condition as soon as he met the accepted medical criteria for it.  Prior to the initial diagnosis, the record reflects that the Veteran's blood pressure was being monitored by VA and there is no evidence that VA was negligent in detecting this disability or that VA deviated from prescribed medical standards in treating it.  Once the Veteran was diagnosed with hypertension, his medication was periodically adjusted in an attempt to achieve optimal control.  The examiner explained that controlling high blood pressure can be difficult, especially where, as here, the patient is not always compliant with treatment.  The examiner noted that the Veteran used caffeine, gained weight, and reported episodes of emotional lability, all of which can cause increases in blood pressure.  Overall, the opinion of the examiner appears to be that if control of the Veteran's hypertensive vascular disease was ever less than ideal, the cause was due to factors other than VA's treatment and beyond their control.  

The Veteran has not submitted any medical evidence that contradicts the finding of the VA examiners discussed above or supports a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  A review of the available medical records reflects that, rather than being ignored as the Veteran alleges, the Veteran's complaints of heart problems and chest pain were taken seriously by VA and extensive diagnostic testing was performed to identify any cardiovascular conditions.  

While the Veteran himself believes that VA was negligent in treating his heart condition and hypertension, which allegedly worsened his disability, he has not demonstrated that he has any knowledge or training that would allow him to determine whether the treatment and progression of his heart disease was natural or the result of negligence.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer opinions as to § 1151 claims rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's heart condition and hypertension were caused or worsened as a result of negligent treatment by VA is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to no probative weight.  However, to the extent it could be viewed as competent evidence, it is outweighed by the multiple opinions of competent medical professionals.  

For all the above reasons, entitlement to compensation under 38 C.F.R. § 1151 for a heart condition and hypertensive vascular disease is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  No prejudice appears apparent in this matter.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and medial opinions which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide detailed opinions regarding the claims at issue in this case.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Board member who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran was given the opportunity for an additional hearing, but chose not to proceed with one.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease is denied.



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


